Name: Commission Regulation (EC) No 3477/93 of 17 December 1993 concerning the agricultural conversion rates to be applied in the tobacco sector
 Type: Regulation
 Subject Matter: agricultural policy;  plant product
 Date Published: nan

 No L 317/30 Official Journal of the European Communities 18 . 12. 93 COMMISSION REGULATION (EC) No 3477/93 of 17 December 1993 concerning the agricultural conversion rates to be applied in the tobacco sector added to the premium which gives rise to a single payment after controls ; whereas, therefore, the agricul ­ tural conversion rate must be the most recent conversion rate applicable to the premium ; Whereas the conversion aid provided for in Article 3 of Commission Regulation (EEC) No 3616/92 of 15 December 1992 adopting conversion measures for tobacco of the varieties Mavra, Tsebelia, Forchheimer Havanna II c and hybrids of Geudertheimer (*), gives rise to a single annual payment ; whereas, therefore, a date sufficiently close to the start of the harvest concerned by conversion should be set for determination of the opera ­ tive event : Whereas the maximum amount of conversion aid for flue-cured tobacco in Greece provided for in Article 2 of Regulation (EEC) No 881 /93, on a conversion programme for producers of flue-cured tobacco in Greece (*), must take into account the situation existing when this ceiling is established ; whereas, therefore, the date to be used to determine the conversion rate should be 1 January 1993 ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 6 (2) thereof, Whereas Regulation (EEC) No 3813/92 introduces new agrimonetary arrangements with effect from 1 January 1993 ; whereas, as part of these arrangements, Commis ­ sion Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricul ­ tural conversion rates (2), lays down the operative events for the agricultural conversion rates to be applied after the transitional measures provided for in Article 1 of Commission Regulation (EEC) No 3820/92 (3), without prejudice to detailed rules or derogations to be provided for where necessary in the rules relating to the sectors concerned on the basis of the criteria indicated in Article 6 of Regulation (EEC) No 3813/92 ; Whereas, in accordance with the second subparagraph, second indent, of Article 23 of Regulation (EEC) No 1068/93, the provisions of that Regulation are to apply in the raw tobacco sector from 1 July 1993, subject to the derogations provided for in this Regulation which brings together, for reasons of clarity, the specific provisions applicable in the tobacco sector ; Whereas the premiums provided for in Article 3 of Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco (4), form a large part of the income of tobacco producers ; whereas payment of the premium is not linked to compliance with a particular purchase price ; whereas the amount of the premium must be paid to the producers by the first processors ; whereas, therefore, dates should be set for the operative event which take into account the rate of deliveries subsequent to harvest, while simplifying first processors' administration ; whereas the same operative event must apply to advances on the premium payment ; Whereas the specific aid referred to in Article 1 2 of Regu ­ lation (EEC) No 2075/92 is a supplementary payment Whereas, under the arrangements provided for under Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco Q, as last amended by Regulation (EEC) No 860/92 (8), the operative event for tobacco premiums occurs at the moment the tobacco leaves the place where it was under supervision, in accordance with the second subparagraph of Article 6 ( 1 ) of Commission Regulation (EEC) No 1726/70 of 25 August 1970 on the procedure for granting the premium for leaf tobacco (9), as last amended bij Regulation (EEC) No 1 197/92 (10) ; whereas that operative event does not meet the criteria laid down in Article 6 of Regulation (EEC) No 3813/92 and must be amended at the end of the transitional period provided for by Regula ­ tion (EEC) No 3820/92 ; whereas, therefore, in order to avoid market distortion with the tobacco from the 1993 harvest, 1 July 1993 should be the date determining the operative event for the premium for tobacco from harvests prior to 1993 leaving supervision from that date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, (0 OJ No L 367, 16. 12. 1992, p . 13 . (Ã  OJ No L 92, 16. 4. 1993, p. 21 . 0 OJ No L 94, 28 . 4. 1970, p. 1 .(') OJ No L 387, 31 . 12. 1992, p. 1 . « OJ No L 108, 1 . 5. 1993, p. 106. 0 OJ No L 387, 31 . 12. 1992, p. 22. O OJ No L 215, 30. 7. 1992, p. 70. (8) OJ No L 91 , 7. 4. 1992, p. 1 . (9) OJ No L 191 , 27. 8 . 1970, p. 1 . (10) OJ No L 124, 9. 5 . 1992, p. 31 . 18 . 12. 93 Official Journal of the European Communities No L 317/31 HAS ADOPTED THIS REGULATION : Article 1 The agricultural conversion rate to be applied for conver ­ sion into national currency of the amount of the premium and the advance on the premium payment referred to in Article 3 of Regulation (EEC) No 2075/92 shall be the rate valid on 1 August of the year of harvest, as regards deliveries up to 31 December of that year, and the rate valid on 1 January of the following year, as regards later deliveries. Article 2 The agricultural conversion rate to be applied for conver ­ sion into national currency of the amount of the specific aid provided for in Article 12 of Regulation (EEC) No 2075/92 shall be the rate valid on 1 January of the year following the year of harvest. Article 3 The agricultural conversion rate to be applied for conver ­ sion into national currency of the conversion aid intro ­ duced pursuant to Article 14 of Regulation (EEC) No 2075/92 shall be the rate valid on 1 August of the year of harvest. Article 4 The agricultural conversion rate applicable to the calcula ­ tion of the maximum amount provided for in the second indent to Article 2 of Regulation (EEC) No 881 /93 shall be the rate applicable on 1 January 1993. Article 5 For tobacco from harvests prior to the 1993 harvest, lead ­ ving supervision from 1 July 1993, the agricultural conversion rate for the premium provided for in Article 3 of Regulation (EEC) No 727/70 shall be the rate appli ­ cable on 1 July 1993. Article 6 The following provisions are hereby repealed :  the second subparagraph of Article 6 ( 1 ) of Commis ­ sion Regulation (EEC) No 1726/70,  the second subparagraph of Article 1 (4) of Commis ­ sion Regulation (EEC) No 1727/70 0,  Article 5 ( 1 ) of Commission Regulation (EEC) No 3389/73 (2),  the first sentence of Article 11 of Commission Regu ­ lation (EEC) No 3478/92 (3),  Article 6 (2) of Commission Regulation (EEC) No 3616/92,  Article 8 (3) of Commission Regulation (EEC) No 84/93 (4). Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 191 , 27. 8 . 1970, p. 5. (2) OJ No L 345, 15. 12. 1973, p. 47. 0 OJ No L 351 , 2. 12. 1992, p. 17. (4) OJ No L 12, 20. 1 . 1993, p. 5.